DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagai et al (US 10,848,039).
Regarding claim 1, Nagai et al teach a method of manufacturing laminated rotor core (Fig. 1, 1), the method comprising: 
mounting a plurality of core members (Fig. 1, B) to a shaft (Fig. 10, 20) in a state by inserting the shaft into a shaft hole (10a) that penetrates through the plurality of core members (B) in a height direction (Ax), an inner diameter of the shaft hole (10a) being larger than an outer diameter of the shaft (20) for simply insertion of the shaft (20) into the shaft hole (10a; Col. 13, lines 52-53); and 
pressing the plurality of stacked core members (Fig. 10, B) together in the height direction to form a stack (10) in which the plurality of core members (B) are located adjacent to each other and the shaft hole (10a) is engaged with the shaft 
Regarding claim 2, Nagai et al teach that mounting the plurality of core members to the shaft and pressing the plurality of stacked core members together to form the stack are performed in an ambient temperature environment, as the shaft (20) is simply inserted into the shaft hole (10a; Col. 13, lines 52-53) while a key member is press-fitted between the rotor core (1) and the shaft (20) at depressions (10c; Col. 8, lines 24-26; Col. 13, lines 53-54) and the core members (B) are pressed by the end plate (22; Col. 13, lines 54-61). 
Regarding claim 7, Nagai et al further teach: 
pressing (Fig. 4, 140; Fig. 5, 144; Col. 10, lines 7-15) the stack in the height direction; 
injecting a molten resin (Fig. 2, 14) into a through hole provided in the stack so as to extend in the height direction; and 
integrating the plurality of core members (B) comprising the stack (10) to form a core main body (1). 
Regarding claim 9, Nagai et al teach that mounting the plurality of core members (Fig. 2, B) to the shaft (Fig. 10, 20) includes mounting the plurality of core members to the shaft such that in the core members located at both ends (B1 & B6) of the stack in the height direction, burrs formed (Col. 16, lines 42-59) on a peripheral edge of the shaft hole are directed inwardly. 
Regarding claim 10, Nagai et al teach that each of the plurality of core members (B) includes a block (B1-B6) in which a plurality of blanked members obtained by blanking a metal plate (Fig. 4, W) are stacked (11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-6 and 8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nagai et al in view of Kim (US 8,786,154).
Regarding claim 3, Nagai et al teach a method of manufacturing laminated rotor core including the mounting the plurality of core members (Fig. 10, B) to the shaft (20), which reads on applicants’ claimed invention; except for placing the plurality of core members on a flange provided on the shaft.
Kim teaches a rotor core of motor with an integrally formed flange unit (Fig. 2, Items 17, 30 & 25) to support the rotor core member (10; Col. 6, lines 61-64).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of manufacturing laminated rotor core of Nagai et al by applying a rotor core of motor with an integrally formed flange unit (17, 30 & 25), as taught by Kim, in order to support the rotor core member (10) through placing the core members (B) on that flange.
Regarding claims 4 and 5, Nagai et al in view of Kim teach a method of manufacturing laminated rotor core including the shaft unit (Kim; Fig. 2, 17, 30 & 25) integrally mounted along a vertical direction to or a rotational axis of the shaft (20), which reads on applicants’ claimed invention; except for holding the flange by a jig or 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of manufacturing laminated rotor core of Nagai et al in view of Kim by applying a jig to hold or engage the flange, since it is known in the art that there is a teaching of lamination, pressing of rotor core members (B) for proper height (Fig. 4, 140; Fig. 5, 144; Col. 10, lines 7-15), which then requires a jig or device to hold the core members, the shaft and the flange for control pressing to obtain proper height.
Regarding claim 6, Nagai et al in view of Kim teach:
integrating the plurality of core members (Fig. 2, B) comprising the stack (10) to form a core main body (1); and 
pressing (Fig. 4, 140; Fig. 5, 144; Col. 10, lines 7-15) the core main body to be in contact with the flange (Kim; Fig. 2, 17, 30 & 25). 
Regarding claim 8, Nagai et al in view of Kim further teach: 
mounting an end face plate (Fig. 10, 22) to an end face of the core main body (10), 
wherein mounting the plurality of core members to the shaft includes placing the plurality of core members (B) to a flange system (Kim; Fig. 2, 17, 30 & 25) provided on the shaft such that the flange covers the through hole (12); and 
wherein mounting the end face plate includes mounting the end face plate (22) to the end face of the core main body (10) such that the flange (17, 30 & 25) and the end face plate (22) sandwich the core main body (10), and the end face plate covers the through hole (12). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
Business Center (EBC) at 866-217-9197 (toll-free).






/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
April 20, 2021